    21-10529-shl      Doc 36    Filed 06/02/21 Entered 06/02/21 14:31:30            Main Document
                                              Pg 1 of 1



DAVIDOFF HUTCHER & CITRON LLP
Attorneys for Michael Sklar and Sharan Sklar
605 Third Avenue
New York, New York 10158
212.557.7200 (tel)
jjg@dhclegal.com (email)
Joshua J. Goldstein, Esq.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
In re:                                     )
                                           )
NINETY-FIVE MADISON COMPANY, L.P.          )                Case No. 21-10529 (shl)
                                           )                Chapter 11
            Debtor.                        )
__________________________________________)


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that DAVIDOFF, HUTCHER & CITRON LLP hereby appears
in this proceeding as attorneys for MICHAEL SKLAR and SHARAN SKLAR, the residuary
beneficiaries of the Estate of Lois Weinstein, deceased, and, pursuant to §1109(b) of the Bankruptcy
Code and Bankruptcy Rules 2002, 9007 and 9010, demands that all papers served or filed be given
to and served upon the undersigned.

Dated: New York, New York
       June 2, 2021

                                                     DAVIDOFF HUTCHER & CITRON LLP

                                                     By: /s/ Joshua J. Goldstein____________
                                                            Joshua J. Goldstein, Esq.

                                                     DAVIDOFF HUTCHER & CITRON LLP
                                                     attn: Joshua J. Goldstein
                                                     605 Third Avenue
                                                     New York, New York 10158
                                                     (212) 557-7200
                                                     jjg@dhclegal.com
                                                     Attorneys for Michael Sklar and Sharan Sklar



00924548
